Exhibit 10.1



CONSENT AGREEMENT

This CONSENT AGREEMENT (this "Consent") is entered into as of December 15, 2005,
among CELLSTAR CORPORATION, a Delaware corporation ("Parent"), each of Parent's
Subsidiaries signatory hereto (together with Parent, each an individual
"Borrower"; and collectively, the "Borrowers"), the Lenders (as defined below)
signatory hereto, and WELLS FARGO FOOTHILL, INC. (formerly known as Foothill
Capital Corporation), a California corporation, in its capacity as
administrative agent ("Agent") for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrowers, the financial institutions signatory thereto (the
"Lenders") and the Agent have entered into that certain Loan and Security
Agreement dated as of September 28, 2001, as amended by that certain First
Amendment to Loan Agreement dated as of October 12, 2001, as further amended by
that certain Second Amendment to Loan Agreement dated as of February 11, 2002,
as further amended by that certain Third Amendment and Waiver to Loan Agreement
dated as of May 9, 2002, as further amended by that certain Fourth Amendment to
Loan Agreement effective as of May 9, 2002, as further amended by that certain
Fifth Amendment to Loan Agreement dated as of November 13, 2002, as further
amended by that certain Sixth Amendment to Loan Agreement dated as of February
6, 2003, as further amended by that certain Seventh Amendment to Loan Agreement
dated as of February 28, 2003, as further amended by that certain Eighth
Amendment and Waiver to Loan and Security Agreement dated as of May 31, 2003, as
further amended by that certain Consent and Waiver and Ninth Amendment to Loan
and Security Agreement dated as of February 24, 2004, as further amended by that
certain Tenth Amendment to Loan Agreement dated as of March 31, 2004, as further
amended by that certain Eleventh Amendment and Waiver to Loan Agreement dated as
of August 31, 2004, as further amended by that certain Twelfth Amendment and
Waiver to Loan Agreement dated as of February 10, 2005, and as further amended
by that certain Thirteenth Amendment and Waiver to Loan Agreement dated as of
May 13, 2005 (as the same may be further modified, amended, restated or
supplemented from time to time, the "Loan Agreement"), pursuant to which the
Lenders have agreed to make loans and other financial accommodations to the
Borrowers from time to time; and

WHEREAS, Parent has requested that the Lenders waive compliance by the Borrowers
with Section 7.4 of the Loan Agreement to permit CellStar, Ltd. to sell that
certain Real Property located 1730 Briercroft Court, Carrolton, Texas (the "1730
Briercroft Real Property") on or before February 28, 2006 (the "Transaction"),
pursuant to the terms and conditions of that certain commercial contract of sale
attached hereto as Exhibit A (the "Purchase Agreement");

WHEREAS, in connection with the Transaction, the Parent has requested that the
Agent release the 1730 Briercroft Real Property from that certain Deed of Trust,
Security Agreement and Fixture Filing dated as of the 28th day of September,
2001, filed in the office of the Dallas County Clerk October 1, 2001 at Volume
2001 191, page 01822 (the "Deed of Trust"); and

WHEREAS, Agent and the Required Lenders have agreed to (a) consent to the
Transaction and (b) release the Liens in favor of Agent on the 1730 Briercroft
Real Property, all on the terms and conditions provided herein;

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that all capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement and further agree as follows:

Consent to Transaction; Release of Liens

.



Agent and the Required Lenders hereby consent to the Transaction and waive the
restrictions contained in Section 7.4 (Disposal of Assets) of the Loan Agreement
to the extent necessary to consummate the Transaction, so long as the following
conditions are satisfied: (i) after giving effect to this Consent, no Default or
Event of Default exists at the time of the consummation of the transactions
contemplated by the Purchase Agreement or would be caused thereby, (ii) the
proceeds received by CellStar, Ltd. for the 1730 Briercroft Real Property shall
be not less than $1,900,000 in cash (less reasonable fees, costs and expenses
incurred in connection the transactions contemplated by the Purchase Agreement),
(iii) the net cash proceeds received by CellStar Ltd. shall be immediately used
to prepay the outstanding Advances, and (iv) the Transaction shall be
consummated pursuant to the terms and conditions contained in the Purchase
Agreement (with such changes as may be agreed upon by Agent).

The Required Lenders authorize Agent to release any and all Liens or security
interests held by the Agent pursuant to the Loan Agreement against the 1730
Briercroft Real Property upon the completion of the Transaction and Agent's
receipt of the payment described in Section 1(a)(iii) above. Agent and the
Required Lenders acknowledge that, upon the completion of the Transaction and
Agent's receipt of the payment described in Section 1(a)(iii) above, neither
Agent nor the Lenders shall have a continuing right or interest in the 1730
Briercroft Real Property.

Upon the effectiveness of this Consent pursuant to Section 3 and satisfaction of
the conditions set forth in Section 1 hereof, Agent agrees to file such
documents as Borrower may reasonably request, at Borrower's expense, in order to
release Agent's Lien on the 1730 Briercroft Real Property.

No Other Consents or Waivers
. Except as set forth in Section 1 above, the execution, delivery and
effectiveness of this Consent shall not operate as a waiver of any right, power
or remedy of the Agent or the Lenders under the Loan Agreement or any of the
other Loan Documents, nor constitute a waiver of any provision of the Loan
Agreement or any of the other Loan Documents. Except for the consents and
waivers set forth above, the text of the Loan Agreement and all other Loan
Documents shall remain unchanged and in full force and effect and each Borrower
hereby ratifies and confirms its obligations thereunder. This Consent shall not
constitute a modification of the Loan Agreement or a course of dealing with the
Agent or the Lenders at variance with the Loan Agreement such as to require
further notice by the Agent or the Lenders to require strict compliance with the
terms of the Loan Agreement and the other Loan Documents in the future, except
as expressly set forth herein. Each Borrower acknowledges and expressly agrees
that the Agent and the Lenders reserve the right to, and do in fact, require
strict compliance with all terms and provisions of the Loan Agreement and the
other Loan Documents. The Borrowers have no knowledge of any challenge to the
Agent's or any Lenders' claims arising under the Loan Documents, or to the
effectiveness of the Loan Documents.
Conditions Precedent to Effectiveness
. This Consent shall become effective as of the date hereof when, and only when,
the Agent shall have received each of the following:
 a. fully executed and delivered counterparts of this Consent by the Borrowers,
    the Required Lenders and the Agent; and
 b. such other information, documents, instruments or approvals as the Agent or
    the Agent's counsel may reasonably require.

Representations and Warranties of Borrowers
. Each Borrower represents and warrants to the Agent and the Lenders as follows:
 a. Each Borrower is a corporation or limited partnership organized or formed,
    as the case may be, validly existing and in good standing under the laws of
    the jurisdiction indicated on the signature pages hereto and in all other
    jurisdictions in which the failure to be so qualified reasonably could be
    expected to constitute a Material Adverse Change;
 b. The execution, delivery, and performance by each Borrower of this Consent
    are within such Borrower's corporate or partnership authority, have been
    duly authorized by all necessary corporate or partnership action and do not
    and will not (i) violate any provision of federal, state, or local law or
    regulation applicable to such Borrower, the Governing Documents of any
    Borrower, or any order, judgment, or decree of any court or other
    Governmental Authority binding on any Borrower, (ii) conflict with, result
    in a breach of, or constitute (with due notice or lapse of time or both) a
    default under any material contractual obligation of any Borrower, (iii)
    result in or require the creation or imposition of any Lien of any nature
    whatsoever upon any properties or assets of any Borrower, other than
    Permitted Liens, or (iv) require any approval of any Borrower's
    shareholders, partners, or members or any approval or consent of any Person
    under any material contractual obligation of any Borrower;
 c. The execution, delivery, and performance by each Borrower of this Consent
    and the Purchase Agreement (as applicable) do not and will not require any
    registration with, consent, or approval of, or notice to, or other action
    with or by, any Governmental Authority or other Person;
 d. This Consent and all other documents contemplated hereby, when executed and
    delivered by each Borrower will be the legally valid and binding obligations
    of such Borrower, enforceable against each Borrower in accordance with their
    respective terms, except as enforcement may be limited by equitable
    principles or by bankruptcy, insolvency, reorganization, moratorium, or
    similar laws relating to or limiting creditors' rights generally; and
 e. No Default or Event of Default is existing.

Counterparts
. This Consent may be executed in multiple counterparts, each of which shall be
deemed to be an original and all of which, taken together, shall constitute one
and the same agreement. In proving this Consent in any judicial proceedings, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom such enforcement is sought. Delivery of a
signature page hereto by facsimile transmission or by e-mail transmission of an
adobe file format document (also known as a PDF file) shall be as effective as
delivery of a manually executed counterpart hereof.
Costs, Expenses and Taxes
. The Borrowers agree to pay on demand all reasonable costs and expenses in
connection with the preparation, execution, and delivery of this Consent and the
other instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities hereunder and thereunder.
Governing Law
. This Consent shall be deemed to be made pursuant to the laws of the State of
Georgia with respect to agreements made and to be performed wholly in the State
of Georgia, and shall be construed, interpreted, performed and enforced in
accordance therewith, without reference to the conflict or choice of laws
provisions thereof.
Loan Document
. This Consent shall be deemed to be a Loan Document for all purposes.

[Signature pages follow]

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Consent
as of the day and year first written above.

BORROWERS: CELLSTAR CORPORATION

, a Delaware corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

CELLSTAR, LTD.

, a Texas limited partnership



By: National Auto Center, Inc., its General Partner

By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

NATIONAL AUTO CENTER, INC.

, a Delaware corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

CELLSTAR FINANCO, INC.

, a Delaware corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

 

CELLSTAR INTERNATIONAL CORPORATION/SA, a Delaware corporation

By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

CELLSTAR FULFILLMENT, INC.

, a Delaware corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

CELLSTAR INTERNATIONAL CORPORATION/ASIA

, a Delaware corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

AUDIOMEX EXPORT CORP.

, a Texas corporation



By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

NAC HOLDINGS, INC., a Nevada corporation

By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: President

CELLSTAR GLOBAL SATELLITE SERVICES, LTD.

, a Texas limited partnership



By: National Auto Center, Inc., its General Partner

By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

CELLSTAR FULFILLMENT LTD.

, a Texas limited partnership



By: CellStar Fulfillment, Inc., its General Partner

By: /s/ Elaine Flud Rodriguez

Name: Elaine Flud Rodriguez

Title: Sr. VP and General Counsel

AGENT AND LENDERS: WELLS FARGO FOOTHILL, INC., a California corporation, as
Agent and as a Lender



By: /s/ Robert Bernier

Name: Robert Bernier

Title: VP

FLEET CAPITAL CORPORATION

, as a Lender





By: /s/ H Michael Wills

Name: H Michael Wills

Title: Senior VP

TEXTRON FINANCIAL CORPORATION

, as a Lender





By: /s/ Stuart A. Hall

Name: Stuart A. Hall

Title: Senior Account Executive